

115 HR 3343 IH: Servicemember Voting Protection Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3343IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Kihuen introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Uniformed and Overseas Citizens Absentee Voting Act to require States upon request to
			 provide absent uniformed services voters and overseas voters who receive
			 absentee ballots in an election for Federal office held in the State with
			 absentee ballots for all subsequent elections for Federal office held in
			 the State through the next regularly scheduled general election for
			 Federal office, and for other purposes.
	
 1.Short titleThis Act may be cited as the Servicemember Voting Protection Act. 2.Use of single absentee ballot application for subsequent elections (a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20306) is amended to read as follows:
				
					104.Use of single application for subsequent elections
 (a)In generalIf a State accepts and processes an official post card form (prescribed under section 101) submitted by an absent uniformed services voter or overseas voter for simultaneous voter registration and absentee ballot application (in accordance with section 102(a)(4)) and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election), the State shall provide an absentee ballot to the voter for each such subsequent election.
 (b)Exception for voters changing registrationSubsection (a) shall not apply with respect to a voter registered to vote in a State for any election held after the voter notifies the State that the voter no longer wishes to be registered to vote in the State or after the State determines that the voter has registered to vote in another State or is otherwise no longer eligible to vote in the State.
 (c)Prohibition of refusal of application on grounds of early submissionA State may not refuse to accept or to process, with respect to any election for Federal office, any otherwise valid voter registration application or absentee ballot application (including the postcard form prescribed under section 101) submitted by an absent uniformed services voter or overseas voter on the grounds that the voter submitted the application before the first date on which the State otherwise accepts or processes such applications for that election which are submitted by absentee voters who are not members of the uniformed services or overseas citizens..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to voter registration and absentee ballot applications which are submitted to a State or local election official on or after the date of the enactment of this Act.
			